Citation Nr: 1754908	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, to include thoracolumbar degenerative disc disease.

2. Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to lumbar spine disability. 

3. Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to lumbar spine disability. 

4. Entitlement to service connection for a left hip disability, to include as secondary to lumbar spine disability.

5. Entitlement to service connection for a right hip disability, claimed as secondary to lumbar spine disability.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In August 2015, the Board remanded the appeal for further development.  The case has now returned to the Board for further appellate review.


FINDINGS OF FACT

1. The Veteran's lumbar spine disability did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.

2. The Veteran's radiculopathy of the right lower extremity did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.

3. The Veteran's radiculopathy of the left lower extremity did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.

4. The Veteran's right hip disability did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.

5. The Veteran's left hip disability did not manifest in service, or within one year following the Veteran's separation from service, and is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. The Veteran's lumbar spine disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2. The Veteran's radiculopathy of the right lower extremity was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

3. The Veteran's radiculopathy of the left lower extremity was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

4. The Veteran's right hip disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017). 

5. The Veteran's left hip disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5013A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).

A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).

With respect to the duty to assist, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA records, and private medical records have been obtained and associated with the claims file.  Pursuant to the Board's August 2015 remand instructions, VA obtained the Veteran's service personnel records and pertinent Social Security Administration (SSA) records.  The Veteran was also sent a letter in August 2016, requesting him to provide information regarding the VA facility in which he received treatment in March 1988.  Accordingly, VA has fulfilled its duty to obtain the records outlined in the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board imposes upon the Secretary of Veterans Affairs a duty to ensure compliance with the terms of the remand).  

VA also afforded the Veteran examinations in December 2010 and March 2011, and obtained a medical opinion in October 2016 with respect to the Veteran's claimed disabilities.  In the most recent October 2016 medical opinion, the examiner reviewed the evidence of record, considered the Veteran's medical history and statements, and rendered a medical opinion based upon an accurate factual basis as determined by the Board as well as his knowledge of medical principles.  As such, the opinion reflects substantial compliance with the Board's remand directives.  Additional VA examinations are not required.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006); Nieves-Rodriguez v. Peake, 22 Vet App. 295, 301 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  However, in order for the presumption to apply, the evidence must indicate that the disability became manifest to a compensable (10 percent) degree within one year of separation from service.  See 38 C.F.R. § 3.307.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With respect to the current appeals, this list includes arthritis and organic diseases of the nervous system.  See 38 C.F.R. § 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran contends that his back, bilateral hip, and bilateral lower extremity disabilities resulted from an accident in service.  In a May 2014 statement, the Veteran indicated that in October 1981, while riding on the back of a jeep during service, the jeep went down into a creek bed which caused him to be thrown up in the air.  He came down upon a radio which was mounted in the jeep, which caused the Veteran extreme pain.  The Veteran then crawled out of the jeep and lay on the ground, squirming and moaning in pain.  The Veteran was asked if he wanted to go inside, but he resisted and remained in the field to complete the exercise.  The Veteran went to the sick-bay and had x-rays taken, and was placed on light duty.  Since then, the Veteran indicated that he has reported discomfort in his low back and pain radiating down both legs.  

The Veteran went through the remainder of his enlistment, and when it came time to discussing his back incident, he was told he could have his back repaired by VA when he was discharged from service, which he opted to do.  He then reported that in March 1988, he sought assistance from VA for his worsening back and leg pain but was told that nothing could be done for him.  The Veteran then encountered an accident at work during May 1988, which injured his back.  He saw that as an opportunity to repair his back, and then stated that the story of a big lie began.  After his back surgery, the Veteran became addicted to pain medication and alcohol, but later went to a rehabilitation program.  He indicated that an important part of his sobriety was to be honest, so he wanted to write a letter explaining the incident that occurred in service.   A review of the Veteran's service personnel records revealed no mention of this accident, nor any record of it occurring.   

Service treatment records (STRs) reveal that in March 1981, the Veteran reported having back pain with no apparent reason for the onset.  Upon examination, the examiner found no swelling, edema, or pain upon palpitation.  The Veteran was diagnosed with possible aggravated muscle tissue strain.

STRs also revealed that in October 1981, the Veteran reported having pain in his left hip upon extension of his left leg on long periods of standing for the past 2 months.  The examiner noted that the Veteran did not have a previous history of similar complaints.  The Veteran also experienced numbness in his left foot, concurrent with his left hip pain.  The examiner recorded "Pt denies any trauma to body."  

Upon examination, the Veteran exhibited full range of motion and his neurological examination of the area where he experienced numbness and tingling was within normal limits.  The Veteran reported that his ability to run was unhampered, and that his pain was transient, but that it took progressively longer for the pain to diminish.  The examiner noted that there was no back pain, and no areas of tenderness were noted on the left hip.  The straight leg raising test resulted in shooting sensations in the Veteran's left foot.  The examiner provided an initial assessment of congenital nervous system anomaly/hyperchondrical reaction. Another evaluation indicated questionable sciatica, but lumbar spine films were reported as within normal limits (WNL).

In November 1981, an electromyogram was done which had normal results.  There was no evidence of nerve root compression or an entrapment of the peripheral nerve.  

The Veteran's April 1983 separation examination noted no abnormalities related to his back, hips, or lower extremity pain.  At that time, the Veteran specifically denied recurrent back pain, neuritis, arthritis, rheumatism or bursitis.  He further denied any other illness or injury other than those already noted which involved occasional knee swelling, bilateral hand conditions, gonorrhea and a locked knee which existed prior to service.  There were no other reports or treatment records related to the Veteran's claimed disabilities in his service treatment records.

In the Veteran's SSA records, a May 1988 operative record from Holmes Regional Medical Center revealed that the Veteran was diagnosed with traumatic spondylolisthesis, L5 on S1 with severe L5 bilateral radiculopathy.  The Veteran was admitted to the facility due to an accident that took place at his workplace when a large metal door struck him in the low back region, knocked him to the ground, and caused severe numbness and pain in the lower extremities.  The Veteran was taken to the hospital, where he was found to have severe bilateral L5 radiculopathy and MRI scans confirmed significant findings of spinal cord compression.  After the laminectomy was performed, the Veteran's condition was noted to be "dramatically improved," however the operative notes did indicate that it was impossible to fully reduce the spinal dislocation.  Prior to the incident taking place, the Veteran was noted to be in excellent health and played softball every week.

In a separate May 1988 medical record from Holmes Regional Medical Center, the Veteran reported that prior to the accident at his workplace, he had never had any back pain or injuries, was very active, played softball three nights a week year round, and was employed as an electrician partaking in vigorous work.  The examiner noted that the Veteran's past significant history was essentially negative.

In a deposition taken of Dr. V, a physician who treated the Veteran after his accident, for the purposes of a workers' compensation claim, Dr. V testified that he had taken the Veteran's history on or about May 26, 1988.  He testified that the Veteran was in excellent health and played softball on a regular basis.  When asked, in his opinion, within a reasonable degree of medical probability, whether the Veteran's diagnosis of his back disability was causally related to the accident at his workplace, Dr. V answered that he believed that the diagnosis was directly related to the mechanism of injury he described in an earlier part of the deposition.  The deposition also notes that Dr. V was duly sworn to testify to the whole truth.

In an April 2010 statement, the Veteran's wife reported that she married the Veteran in 1998, and at the time he seemed healthy with no major complaints.  She reported that "the Veteran explained his surgery and explained how this happened to him."  She observed that the Veteran began to walk with a limp and that the lump on his hip was getting larger.

The Veteran also submitted a statement in April 2010 where he reported having had surgery in June 1988 to repair the damage in his lower back.  After intense and difficult physical therapy, he was able to return to work, however his back and hip deteriorated due to the physical demands required in his field.  In a subsequent May 2010 statement, the Veteran reported that his hips had begun bothering him roughly 10 years ago as a result of his back problems.  He explained that he had no medical records related to these claims because he had no major complaints until the previous year.  Since the past year, the Veteran reported that his hips and back were hindering him.

During a December 2010 VA examination, the Veteran reported that he injured his low back in service and since his discharge from service, he had constant pain in his low back with radiation to his bilateral legs.  He reported having incapacitating episodes of spine disease two days per week.  The examiner diagnosed him with thoracolumbar degenerative disc disease with bilateral lower extremity radiculopathy, and found that the Veteran's incapacitating episodes were not due to intervertebral disc syndrome.  The examiner also concluded that the Veteran's low back condition was not the result of an in service condition or injury.  In support of the opinion, the examiner noted that the Veteran had suffered an injury to his back after he had been discharged from service and medical records from that injury indicated that he had been healthy and active prior to the incident.  The examiner explained that given that the service treatment records only contained one acute complaint of low back pain, it was not possible to connect that transient event to the injury after service or to the Veteran's current back condition.

During a March 2011 VA examination for the Veteran's hips, the Veteran reported that he sustained an injury in service while riding a gun jeep.  He reported issues with his lower back and left hip, and had a lump on his right hip.  He reported having constant pain in his left hip which interfered with his sleep.  X-rays revealed moderate degenerative change of both hip joints, and a degenerative change in the lower lumbar spine.  The examiner found that the Veteran's degenerative joint disease of the left hip was not caused by or the result of his time in service since the Veteran's service medical records were silent for any hip complaints or disabilities.

In January 2012, Dr. V submitted a letter describing his treatment of the Veteran.  Dr. V noted that the Veteran had been admitted to Holmes Regional Medical Center on May 26, 1988, with traumatic spondylolisthesis at L5 on S1 with severe bilateral radiculopathy.  Dr. V indicated that the Veteran's L5 vertebrae had been cracked and broken in the back somewhere in his history.  The Veteran was found to have grade 3 slippage which means that the L5 vertebrae had slipped 75% off the S1 vertebrae, tethering major spinal nerves in the spinal canal resulting in L5 radiculopathy.  He indicated that it was not possible to tell exactly when this happened, and at the time he examined the Veteran, he had hypothesized that this may have been due to the Veteran's accident.  Dr. V explained that in retrospect, having had more experience in the field and after further study of traumatic spondylolisthesis, he could hypothesize that the underlying condition for the slippage may have had its initiation earlier in his lifetime.  He further explained that the Veteran reported that he had acute back pain with interesting complaints of an L5 radiculopathy, documented in his March 1981 service treatment records, which resulted from riding long distances on the back of a jeep during service and due to lifting heavy devices.  The Veteran also reported that while riding in the back of the gun jeep, on one occasion, the jeep dropped into a creek bed.  Dr. V noted that the drop resulted in a bone jarring axial loading flexion injury to the Veteran's spine and caused an immediate onset of pain and burning in the legs.  The Veteran's x-rays taken after showed no significant abnormality, but Dr. V hypothesized that this trauma may have fractured the pars interarticularis which is the space between the upper and lower facets of L5, resulting in progressive worsening of the Veteran's spondylolisthesis.

Dr. V further explained that clinical studies now showed that traumatic spondylolisthesis of grade 3 does not generally occur all at once, and it required an insult to fracture the posterior elements of the vertebrae in the manner that occurred with the Veteran while on active duty in March 1981.  Since the veteran was in excellent shape and had regular activity, his strong core muscle strength supported him, even though he had this chronic nonhealing fracture in his back.  Instead, the injury that occurred at the workplace created further subluxation and was an aggravation of the preexisting fracture.

Dr. V summarized his opinion by stating "it is my clinical reflection having seen [the Veteran] as the treating emergency spine surgeon who performed very successful experimental stabilizing surgery on the patient that I in fact now come to believe that his precipitating events did actually happen in his mechanism of injury described in his military records in 1981 is entirely plausible and the most likely cause of the pars interarticularis fracture for which he underwent progressive degradation of the normal activity of his life after he was discharged from the hospital and then was aggravated by the industrial accident in 1988.  I do believe that the military accident was the precipitating event and is more than 50% responsible for the disability that he went on to have."

In another part of the letter, Dr. V wrote "In summary, [the Veteran], I believe, was originally injured in an accident as described by the jeep dropping into a creek causing an acute axial loading injury with onset of severe back pain and lumbar
radiculopathy at L5 as described in his sickbay visit in 1981. I believe that this fracture is stabilized because he was in great physical shape but [a]s the wear and tear of daily life in his workload, further degradation happened, the
fracture never healed completely and had a fibrous scar and then when he was struck in the back with the work comp injury while working as an electrician when the large metal bar hit him in the back it displaced this pseudoarthrosis or
false healing of the L5-S1 causing this massive listhesis or slippage of the vertebrae that required the emergency surgery. So clearly both episodes are very significant in his life but I believe that the active military duty accident was a precipitating event that led him to where we are today."

In a separate January 2012 medical record from Melbourne Urgent Care, the physician who examined the Veteran, Dr. K.V., found that the Veteran had chronic low back pain status post lumber fusion and bilateral shoulder pain.  Dr. K.V. noted that the Veteran had complained of chronic low back pain since 1988.  

In February 2014, Dr. Y, a chiropractic physician submitted a letter which he wrote as a diagnostic consultant.  Dr. Y reported that the Veteran sustained injuries from service when the jeep he was riding in operated over rough terrain and then transitioned into rough river bed.  As a result, the Veteran sustained trauma to his left hip and spine, as well as injuries to his neck.  The Veteran was diagnosed with advanced post traumatic degenerative joint disease, chronic discopathy, probable stenosis, and osteoarthritis of the lumbar spine with emphasis on the lumbosacral region.  Dr. Y concluded that it was more likely than not that the Veteran's incident in service was directly and causally related to the injuries he sustained, and that it was more likely than not that the incident was directly and causally related to the Veteran's military service.  He also found that left sciatic radicular pain and left hip pain and dysfunction were more likely than not related to the Veteran's military service.

In the October 2016 VA medical opinion, the examiner found that the Veteran's thoracolumbar degenerative disc disease with bilateral lower extremity radiculopathy was not caused by or the result of any illness, injury, or event shown in the service treatment record.  In support of the opinion, the examiner indicated that there was extensive documentation in the file that the Veteran's health was normal, prior to his accident in 1988, including evidence that he played softball every week and was employed as a mechanic and electrician prior to his documented traumatic spondylolisthesis.  Likewise, the Veteran's STRs were silent for a diagnosis of a chronic spine disability during service or for any notation of a jeep accident.  Thus, the examiner found that the Veteran's treatment for back pain in March 1981 was acute and isolated and resolved without any residuals, as evidenced by the lack of any other record of back pain in the STRs, and of any complaints in the April 1983 separation exam.  He concluded that the Veteran's degenerative disc disease with bilateral L5 radiculopathy was a stand-alone entity, neither due to nor aggravated by back pain with no specific diagnosis treated in March 1981 or active military service.

With regard to Dr. Y's February 2014 opinion, the VA examiner noted that the report was silent regarding any review of the Veteran's STRs or the evidence of record, and lacked any citation to medical literature.  As such, the VA examiner found that Dr. Y's opinion was his own personal, professional opinion.  With regard to the opinion submitted by Dr. V, the VA examiner also found that it was silent with regards to a review of the Veteran's STRs and evidence of record.  The VA examiner did reference Dr. V's statement regarding the Veteran's "axial loading flexion injury to the spine," and cited to a website in order to support his explanation of different fracture patterns.  He then explained that Dr. V's medical opinion did not explain how radiographic studies performed at the time of the Veteran's injury in 1988 failed to note either a compression or axial burst fracture of the lumbar spine consistent with the claimed previous injury, nor did his opinion cite to the clinical studies included in peer-reviewed journals that he mentioned.  With regard to the Veteran's statements and statements from his wife, the examiner indicated that they were focused on resultant symptoms after the Veteran's accident and subsequent surgery in 1988.

The VA examiner also concluded that degenerative osteoarthritis of the bilateral hips was not caused by or the result of any illness, injury, or event shown in the STRs.  In support of the opinion, the examiner explained that the Veteran had reported sustaining a contusion on the left hip at the time of his injury, but the STRs were silent for any documentation of the injury.  Radiographic studies from the 2011 VA examination revealed degenerative arthritis of the bilateral hips, which affects 33.6% of adults age 65 and older, as indicated by a Center for Disease Control website referenced to in the opinion.  Thus, the examiner found that the Veteran's degenerative osteoarthritis of the bilateral hips was consistent with normal and expected aging, and was a stand-alone entity neither due to nor aggravated by his active military service.  There was also a substantial silent interval between the original precipitating event and the Veteran seeking medical care or compensation for his hip pain.

With regard to the opinion submitted by Dr. Y, the VA examiner reiterated that it was silent regarding review of the Veteran's STRs and other evidence of record, and did not cite to any medical literature.  The opinion submitted by Dr. V did not reference any hip disability.

After reviewing the evidence of record, the Board finds that service connection is unwarranted for the claimed lumbar spine, bilateral lower extremity, and bilateral hip disabilities.  The credible evidence does not show that the Veteran was ever involved in a jeep accident which he claims gave rise to his claimed disabilities, nor has there been persistent/recurrent symptoms of disability since service.

The Veteran claims that he was involved in an incident during service where a jeep he was riding in drove into a creek bed, resulting in his claimed disabilities.  The Veteran's service personnel records and STRs are silent for any indication that such an accident occurred.  However, the Veteran is clearly competent to report such an incident, and the lack of documentation can be overcome with credible testimony.

On the two in service occasions where the Veteran did report symptoms related to the low back, left hip or extremities, he specifically denied any particular reason for the onset of symptoms.  In the March 1981 record, the examiner noted no apparent reason for the onset of back symptoms.  In the October 1981 STR - which according to the Veteran relates to the jeep accident requiring evaluation including lumbar x-rays - the examiner specifically recorded "Pt denies any trauma to body."  The subsequent evaluations in 1981 do not reference any type of bodily trauma.  Overall, the Board places significant probative weight on denial of trauma in October 1981 as this statement was made at the time of the later alleged jeep accident and bears the indicia of reliability as it was made in the context of seeking appropriate medical evaluation at the time symptomatology was present.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).

Additionally, at the time of a documented back injury in 1988, the Veteran again denied a prior history of trauma which is contradicts his current allegations of in-service traumatic injury.  Thus, the Veteran's current testimony of traumatic injury in service contradicts two prior recorded statements from the Veteran.  

In addition, the Veteran has provided contradictory statements regarding persistent/recurrent symptoms of back and lower extremity pain since service.  He was evaluated in 1981 for back and lower extremities symptoms, which on one occasion was described as "transient."  There were no further recorded episodes of symptoms for the remaining term of his service which ended in June 1983.  At separation, the Veteran specifically denied recurrent back pain, neuritis, arthritis, rheumatism or bursitis.  He further denied any other illness or injury other than those already noted which involved occasional knee swelling, bilateral hand conditions, gonorrhea and a locked knee which existed prior to service.  

Similarly, when being evaluated for the back injury in 1988, the Veteran denied a history of back pain and described himself as actively playing sports without limitations.  This history is not consistent with his current recollections of constant low back pain with radiation into the lower extremities since service.

The Veteran submitted a statement in May 2014 in which he claims he was told at separation that he could have his service extended to repair his back, or that VA could repair it for him.  This is not consistent with the separation examination wherein he was given a normal clinical evaluation of the spine, and his low back, extremities and/or hips were not identified among the several conditions which arose during service.

In this statement, the Veteran also alleged that he was not actually injured in 1998, but rather "I saw an opportunity to get my back repaired. So now begain [sic] the story of a big lie.  I received the surgery along with therapy.  But I was carrying the burden of a lie."  This statement further impairs the value of any of his testimony.  

As reflected above, the Veteran has provided contradictory and inconsistent testimony which impeaches the probative value of his current testimony.  See State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) (observing that, when evaluating inconsistent or contradictory testimony, "[t]he fact that [a witness] has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony.")  In fact, he claims to have fabricated the 1988 injury in order to receive treatment.

Overall, the Board places greater probative weight to the Veteran's statements recorded in service wherein he specifically denied any bodily trauma and specifically denied recurrent back pain, neuritis, arthritis, rheumatism or bursitis on his separation examination - as well as his initial statements in 1988 denying a prior history of back pain or trauma - as being the more credible version of the Veteran's medical history as they were made earlier in time in the context of seeking appropriate medical evaluation for his symptoms.  

Based upon the above factual findings, the Board finds the October 2016 VA medical opinion to have the greatest probative value because it is based on a thorough review of the Veteran's medical history as well as an accurate factual predicate as determined by the Board.  The Veteran did report back pain, numbness in his leg, and hip pain in service, however the examiner found that the Veteran's back pain was acute and resolved in service.  The examiner noted that there were no other complaints in service after the March 1981 and October 1981 reports, and at the time of discharge, the Veteran did not report any disabilities related to his back, bilateral lower extremities, and bilateral hip.  The examiner also noted that the STRs were silent for any contusion noted on the Veteran's hip, and that the Veteran's diagnosis of osteoarthritis was consistent with aging.

In contrast, as the VA examiner who authored the October 2016 opinion pointed out, the two opinions submitted by Dr. Y and Dr. V did not show evidence of having reviewed the Veteran's STRs nor did they cite to any medical literature.  Furthermore, the VA examiner also noted that Dr. V did not explain why he did not see any evidence of a compression or axial burst fracture resulting from service at the time radiographic studies were done in 1988, when the Veteran was receiving treatment for his back injury.  Notably, x-ray examinations performed in service were reported as within normal limits.  As held above, the Board finds the history of traumatic back injury in service is not credible.  Thus, the probative value of the October 2016 medical opinion substantially outweighs the probative value of the two private medical opinions submitted which are primarily based on a reported history of in-service back trauma which the Board finds is not credible.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (medical opinion based on an inaccurate factual premise has reduced probative value).

The Board has also considered the Veteran's lay statements that his low back, bilateral lower extremity, and bilateral hip disabilities were the result of injuries he sustained due to an incident that occurred while riding a jeep in service.  However, as found above, the Veteran's current assertions of a jeep accident in service are not found credible. 

To the extent that the Veteran himself contends that a medical relationship exists between his low back, bilateral lower extremity, and bilateral hip disabilities, and his reports of pain in service in March and October 1981, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the instant case however, the Board finds the question as to the etiology of the Veteran's current low back, bilateral hip, and bilateral lower extremity disabilities, is a question that requires medical expertise to answer.  While the Veteran is competent to describe symptoms which he has knowledge of, an opinion regarding the etiology of these disabilities is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Thus, the October 2016 medical opinion is most probative in its findings that the Veteran's claimed disabilities were not the result of any event or injuries incurred in service. 

To the extent that the Veteran is asserting a continuity of symptomatology since service, the Board finds such assertions are not credible as discussed above.  Thus, an award of service connection pursuant to 38 C.F.R. § 3.303(b) is not warranted.

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis and organic diseases of the nervous system, which includes radiculopathy, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In this instance however, service connection for arthritis or radiculopathy on a presumptive basis is not warranted as the record does not show any evidence of either disability manifesting within one year of the Veteran's separation from active duty.  In this regard, the earliest evidence of the Veteran reporting any difficulty with his back and bilateral lower extremities, was in the time period following his May 1988 accident at work.  Similarly, the Veteran was diagnosed with his bilateral hip disability following a March 2011 VA examination.  As held above, the Veteran's recollections of symptoms since service discharge are not credible.  Accordingly, service connection for arthritis or radiculopathy on a presumptive basis is not warranted.

The Veteran also contends that his radiculopathy of the bilateral lower extremities and bilateral hip disability are secondary to his low back disability.  However, since service connection of the low back is not warranted, the Veteran's claim for service connection for radiculopathy of the bilateral lower extremities and bilateral hip disability secondary to the low back disability are also unwarranted.  See 38 C.F.R. § 3.310(a).

In sum, the Board finds that service connection for lumbar spine, bilateral lower extremity, and bilateral hip disabilities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 



ORDER

Entitlement to service connection for a lumbar spine disability, to include thoracolumbar degenerative disc disease, is denied.

Entitlement to service connection for radiculopathy of the right lower extremity, claimed as secondary to lumbar spine disability, is denied.

Entitlement to service connection for radiculopathy of the left lower extremity, claimed as secondary to lumbar spine disability, is denied. 

Entitlement to service connection for a left hip disability, to include as secondary to lumbar spine disability, is denied.


Entitlement to service connection for a right hip disability, claimed as secondary to lumbar spine disability, is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


